

117 HR 5361 IH: We Need Eviction Data Now Act of 2021
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5361IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Ms. DeLauro (for herself, Mr. Auchincloss, Ms. Bonamici, Mr. Lowenthal, Mr. Pocan, Ms. McCollum, Ms. Norton, Mr. McGovern, Mr. García of Illinois, Mr. San Nicolas, Mr. Evans, Ms. Garcia of Texas, Mr. Cooper, Ms. Ross, Mr. Blumenauer, Ms. Jayapal, Ms. Titus, Mr. Green of Texas, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of Housing and Urban Development to establish a national evictions database, and for other purposes.1.Short titleThis Act may be cited as the We Need Eviction Data Now Act of 2021.2.DefinitionsIn this Act:(1)Administrative evictionThe term administrative eviction means a ruling in favor of the landlord in an administrative forum within a public housing agency, such as grievance procedures, to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(2)Court-ordered evictionThe term court-ordered eviction means a court ruling in favor of the landlord in a legal action to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(3)DepartmentThe term Department means the Department of Housing and Urban Development.(4)Executed evictionThe term executed eviction means a court order carried out by a sheriff's office or other law enforcement agency that resulted in the landlord recovering possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(5)Illegal evictionThe term illegal eviction means self-help measures taken outside of the legal process for eviction to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), such as—(A)willfully interrupting or permitting the interruption of essential items of services required by the rental agreement;(B)blocking or attempting to block the entry of a tenant upon the premises;(C)changing the locks or removing the front door of the premises;(D)removing the belongings of a tenant; and(E)any other action defined as a self-help eviction under State landlord-tenant law.(6)Local ordinance impacting evictionThe term local ordinance impacting eviction means a local ordinance that is designed to address the number of emergency services calls resulting from assault, sexual harassment, stalking, disorderly conduct, or another type of behavior, situation, or condition that results in the need for emergency services, that results in loss of housing or limit the housing opportunities for victims of crime, including victims of domestic violence, or individuals with disabilities who may require emergency services, abnegating local landlord-tenant law by—(A)requiring, encouraging, or permitting the eviction of a tenant or resident because of a certain number of calls for emergency services;(B)requiring, encouraging, or permitting the eviction of a tenant or resident because of an arrest even though the arrest has not resulted in the conviction of that tenant or resident; or(C)requiring, encouraging, or permitting the eviction of a tenant or resident because of criminal activity occurring at or near the place of residence of the tenant or resident for which that tenant or resident has not been convicted.(7)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(8)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.3.National database of evictions(a)Establishment of databaseNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain a database that—(1)is accessible to the Office of Policy Development and Research and the Office of Fair Housing and Equal Opportunity of the Department and other employees of the Department as determined necessary by the Secretary;(2)includes the data described in subsection (b) with respect to court-ordered evictions, administrative evictions, and illegal evictions in the United States; and(3)ensures appropriate security to prevent improper disclosure of that data.(b)ContentsThe database established under subsection (a) shall contain the following data:(1)Data on each court-ordered or administrative evictionWith respect to each court-ordered or administrative eviction case filed on or after the date on which the database is established:(A)Information on the tenant who is the defendant, including—(i)the name of the tenant;(ii)the address of the residential property and the type of housing;(iii)the number of household members residing in the property, including the number of children; and(iv)whether the tenant is a recipient of tenant-based or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(B)Information on the landlord who filed the court-ordered or administrative eviction case, including—(i)the name of the landlord;(ii)the name of the attorney or legally permitted representative of the landlord, or an indication that the landlord was self-represented;(iii)any amount that the landlord alleges that the tenant owes, including any penalties and attorney's fees; and(iv)any costs incurred by the landlord for engaging in the eviction process, including—(I)court costs, such as filing fees;(II)the cost of legal representation; and(III)the cost to set out a tenant.(C)Procedural data on the court-ordered or administrative eviction case, including—(i)the date, if applicable, on which the tenant was served with a notice to quit;(ii)the date of the initial court filing by the landlord;(iii)the reason why the landlord filed for eviction, such as nonpayment or breach of lease;(iv)whether the eviction was as a result of the enforcement of a local ordinance impacting eviction;(v)the final outcome of the court-ordered or administrative eviction case, including—(I)the disposition of the case, including whether the initial hearing resulted in a default judgment, dismissal, consent agreement, settlement, or trial;(II)the date of final disposition;(III)any amount owed to the landlord or tenant, if any, and over what time period;(IV)whether a judgment was made in favor of the tenant for code violations or warranty of habitability claims;(V)the overall outcome of the case, including whether the tenant paid any amounts to the landlord and whether the tenant stayed in the housing or was evicted from the housing; and(VI)whether the tenant had legal representation and the nature of that representation, including a lawyer, a law student participating in a clinic, or another non-lawyer trained to represent clients in landlord-tenant court, or whether the tenant was a lawyer representing himself or herself;(vi)the total court fees incurred by the tenant, separated into categories of fees;(vii)the total court fees incurred by the landlord;(viii)whether the landlord had appeared in landlord-tenant court for a court-ordered or administrative eviction matter involving the landlord in the 6-month, 1-year, or 2-year period preceding the court-ordered or administrative eviction case; and(ix)whether the tenant had appeared in landlord-tenant court for a court-ordered or administrative eviction matter involving the landlord in the 6-month, 1-year, or 2-year period preceding the court-ordered or administrative eviction case.(2)Aggregate data on court-ordered or administrative eviction casesAggregate data on court-ordered or administrative eviction cases filed on or after the date on which the database is established, including—(A)the total number of cases filed, including a breakdown by—(i)the number of cases filed for nonpayment, other breach of lease, both nonpayment and breach of lease, and any other reason;(ii)the number of cases filed because of the enforcement of a local ordinance impacting eviction; and(iii)the outcome of the dispositive hearing, including default judgment, dismissal, a consent agreement, a trial, and a settlement with or without mediation;(B)the number of tenants and landlords who showed up for the dispositive hearing of a court-ordered or an administrative eviction case, and how many were represented by counsel;(C)the average duration of a court-ordered or an administrative eviction case, including the average time from filing to first hearing;(D)the average amount allegedly owed by a tenant, per landlord;(E)the average months of rent allegedly owed by a tenant;(F)the average amount paid by a tenant to resolve the case and stay in the housing;(G)the number of court-ordered or administrative eviction cases resulting in a judgment in favor of the tenant due to code violations or warranty of habitability claims;(H)the number and percentage of court-ordered or administrative eviction cases broken down by age bracket;(I)the number and percentage of court-ordered or administrative eviction cases with a tenant or household with children;(J)the number of tenants evicted from public housing, broken down by each public housing agency;(K)the number of tenants evicted from dwelling units who were receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); and(L)the number of court-ordered or administrative eviction or cases where late fees were collected from tenants by landlords, and the average amount of late fees in those cases.(3)Data on executed evictionsLocal law enforcement or any other official who executes an eviction shall report to the adjudicating court or administrative forum sufficient data on each executed eviction, such that the court may determine which court-ordered or administrative evictions resulted in a law enforcement officer or other local official removing the tenant.(4)Data on tenant status following a court-ordered or administrative evictionEach court or administrative forum responsible for adjudicating evictions should contact landlords to determine whether tenants who were the subject of a court-ordered or administrative eviction were removed or remained in the property 90 days after the court-ordered or administrative eviction.(5)Data on each illegal evictionWith respect to each illegal eviction occurring on or after the date on which the database is established, as reported by local governments and nonprofit organizations receiving grants under section 6:(A)The data described in paragraph (1)(A).(B)Information on the landlord, including—(i)the name of the landlord; and(ii)any amount that the landlord alleges that the tenant owes, including any penalties.(C)The reason the tenant was evicted.(D)If the tenant was evicted for nonpayment, the amount owed.(E)If the tenant was evicted for nonpayment, the total number of months owed.(F)Whether the tenant was evicted because of the enforcement of a local ordinance impacting eviction.(6)Aggregate data on illegal evictionsAggregate data on illegal eviction cases occurring on or after the date on which the database is established, as reported by local governments and nonprofit organizations receiving grants under section 6, including—(A)the average amount owed by a tenant, per landlord;(B)the average months of rent owed by a tenant;(C)the number and percentage of illegal eviction cases broken down by age bracket;(D)the number and percentage of illegal eviction cases with a tenant or household with children;(E)the number and percentage of illegal eviction cases broken down by race and ethnicity;(F)the number and percentage of illegal eviction cases broken down by gender;(G)the number and percentage of illegal eviction cases broken down by disability status; and(H)the number and percentage of illegal eviction cases based on the enforcement of a local ordinance impacting eviction.(c)Submission of data(1)Submission by courtsNot later than March 1 of each year, the Attorney General of each State shall submit to the Secretary data on court-ordered eviction cases that occurred in that State during the preceding calendar year for inclusion in the database established under this section.(2)Submission to Secretary(A)In generalThe Attorney General of the State shall—(i)ensure the accuracy and consistency of the data submitted under paragraph (1); and(ii)upon receipt of the data, aggregate the data and report the individual and aggregate data to the Secretary in a timely manner.(B)Submission by courtsIf the Attorney General of the State fails to submit the data described in paragraph (1) to the Secretary in a timely manner under subparagraph (A), the clerk of each State or local court that handles landlord-tenant cases may submit the data directly to the Secretary.(d)GuidelinesThe Secretary shall promulgate rules and establish guidelines for the submission of data under subsection (c) and publication of data in the database established under this section, which shall include—(1)a technological solution that provides a single point of entry for data submissions to reduce the burden on clerks of the courts;(2)in consultation with local governments and judges, appropriate safeguards for protecting the privacy of personally identifiable information of vulnerable populations, which shall incorporate confidentiality measures to ensure that any personally identifiable information regarding a tenant who is a victim of domestic violence, dating violence, sexual assault, or stalking is not disclosed during the process of data submission and publication;(3)standards for—(A)external researchers to be granted permission to access data in the database, including both aggregate data and, if necessary for the conduct of their research, personally identifiable information, with appropriate safeguards to ensure identities are protected in any publicly released analysis;(B)the establishment of a research data center to support analysis of that data; and(C)using generally accepted statistical principles to validate the data, in consultation with outside participants;(4)methods for collecting data required under subsection (b) that are not currently collected;(5)establishing definitions for terms related to the eviction process based on how they are legally defined by courts of jurisdiction handling eviction cases; and(6)standards for local officials to identify and designate social services agencies that may access the database to provide targeted social services to those tenants.(e)Annual reportsNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Secretary shall make publicly available a report on the contents of the database established under this section.(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.4.Grant program to collect data on illegal evictions(a)In generalThe Secretary shall award grants to local governments and nonprofit organizations to set up programs to collect data from landlords on illegal evictions in the United States.(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary for each of fiscal years 2022 through 2026 to provide grants under this section.5.Advisory Committee(a)In GeneralThe Secretary shall establish an advisory committee to be known as the Committee on Eviction Research (in this section referred to as the Committee) to advise the Secretary on matters relating to—(1)the creation, operation, maintenance, methodology, and privacy matters of the statistical efforts relating to the database established under section 5;(2)developing a research agenda to determine the causes and consequences of evictions; and(3)illuminating policies or practices that reduce the number of evictions or mitigate the consequences of evictions.(b)Membership(1)In generalThe Committee shall be composed of 14 members who shall be appointed by the Secretary, in consultation with the chair and ranking member of the Committee on Banking, Housing, and Urban Affairs of the Senate and the chair and ranking member of the Committee on Financial Services of the House of Representatives, of whom—(A)2 members shall be employees of the Department with expertise in housing data and an interest in issues relating to evictions and housing instability;(B)2 members shall be representatives of landlords;(C)5 members shall be from the academic or research community;(D)3 members shall be from civil society, of whom not less than 2 shall be from entities that advocate for civil rights related to housing or eviction; and(E)2 members shall be from private industry, civil society, or the academic community with backgrounds in data science and privacy.(2)ChairThe Secretary shall appoint a chair of the Committee from among the members of the Committee.(3)Period of appointment; vacancies(A)In generalA member of the Committee shall be appointed for a period of 2 years.(B)VacanciesA vacancy in the Committee—(i)shall not affect the powers of the Committee; and(ii)shall be filled in the same manner as the original appointment.(c)MeetingsThe Committee shall meet—(1)in person not less frequently than twice each year; and(2)via teleconference not less frequently than once every 2 months.(d)PowersIn carrying out the duties of the Committee, the Committee may—(1)hold such hearings, sit, and act at such times and places, take such testimony, and receive such evidence as the Committee determines to be appropriate;(2)issue reports, guidelines, and memoranda;(3)hold or host conferences and symposia;(4)enter into cooperative agreements with third-party experts to obtain relevant advice or expertise, and oversee staff;(5)establish subcommittees; and(6)establish rules of procedure.(e)GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property.(f)Travel expensesThe members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Committee.(g)Staff(1)In generalThe chair of the Committee may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Commission.(2)CompensationThe chair of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(h)ReportNot later than 90 days after the date on which the Committee terminates, the Committee shall submit to the Secretary a report containing—(1)recommendations for statistical efforts relating to the database established under section 5, including how additional data may potentially be collected, consistent with civil rights protections, to understand eviction trends by race, gender, disability status, ethnicity, age, and immigration status; and(2)a research agenda to determine the causes and consequences of evictions and to illuminate policies or practices that reduce the number of evictions or mitigate the consequences of evictions, including an assessment of the housing challenges resulting from the prohibition on public housing participation due to the prior eviction of an individual.(i)No additional fundsThe amounts necessary to carry out this section shall be derived from amounts appropriated or otherwise made available to the Secretary.